FOURTH DIVISION
                                 DOYLE, C. J.,
                         MILLER, P. J., and DILLARD, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 18, 2016




In the Court of Appeals of Georgia
 A14A1577. STRICKLAND v. STRICKLAND et al.

      MILLER, Presiding Judge.

      In Strickland v. Strickland, 298 Ga. 630 (783 SE2d 606) (2016), the Supreme

Court of Georgia reversed the judgment of this Court in Strickland v. Strickland, 330

Ga. App. 879 (769 SE2d 607) (2015). We therefore vacate our opinion in Strickland,

supra, 330 Ga. App. at 879 and adopt the judgment of the Supreme Court as the

opinion of this Court.

      Judgment affirmed. Doyle, C. J., and Dillard, J., concur.